Peb Cubiam.
The question as to whether defendant Chosen Corporation, Limited, is doing business within this State so as to render it amenable to the service of process cannot properly be resolved upon affidavits. A reference, at which a full and adequate presentation of the testimony may be had, should be ordered to aid the court in determining the factual issue.
The order should be modified by referring the issues to an official referee who is to hear and report to the Special Term, and as so modified, affirmed, with costs to appellant.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Order unanimously modified by referring the issues to an official referee to hear and report to Special Term, and as so modified affirmed, with costs to the appellant. Settle order on notice. [176 Misc. 680.]